


ADEPT TECHNOLOGY, INC.
OPTION AGREEMENT FOR
EMPLOYEE NONQUALIFIED STOCK OPTIONS


I. NOTICE OF GRANT (Attached).


II. AGREEMENT.


FOR GOOD AND VALUABLE CONSIDERATION, Adept Technology, Inc. (the "Company"), has
granted to the Participant named in the Notice of Grant attached as Part I of
this Option Agreement (the "Notice of Grant"), as of the date set forth in the
Notice of Grant (the "Grant Date"), a nonqualified stock option (the "Option")
to purchase up to the number of shares of the Company's common stock (the
"Common Stock"), set forth in the Notice of Grant, at the purchase price per
share and upon the other terms and subject to the conditions set forth in this
Option Agreement (as amended from time to time), including the Notice of Grant,
and the 2005 Equity Incentive Plan (as may be amended, the "Plan"). For purposes
of this Option Agreement, any reference to the Company shall include a reference
to any Subsidiary. By signing the Notice of Grant, the Participant irrevocably
agrees on behalf of the Participant and the Participant’s successors and
permitted assigns to all of the terms and conditions of the Option as set forth
in or pursuant to this Agreement and the Plan (as such may be amended from time
to time).
1.
Definitions

Defined terms in the Plan shall have the same meaning in this Agreement, except
where the context otherwise requires.
2.
Non-Qualified Stock Option

The Option is not intended to be an incentive stock option under Section 422 of
the Internal Revenue Code of 1986, as amended (the "Code") and will be
interpreted accordingly.
3.
Exercise of Option

The Option shall not be exercisable as of the Grant Date. After the Grant Date,
to the extent not previously exercised, and subject to termination or
acceleration as provided in this Option Agreement and the Plan, the Option shall
be exercisable to the extent it becomes vested, as described below, to purchase
up to that number of shares of Common Stock as set forth in the Notice of Grant.
(a)    Vesting. The Options shall vest according to the following schedule:
(i) 20% of the shares underlying the Option shall vest upon the closing trading
price of the Company’s Common Stock on its principal trading market being at or
greater than $7.00 for thirty (30) consecutive trading days (“Performance
Criteria A”);
(ii) 20% of the shares underlying the Option shall vest upon the closing trading
price of the Company’s Common Stock on its principal trading market being at or
greater than $9.20 for thirty (30) consecutive trading days (“Performance
Criteria B”);
(iii) 20% of the shares underlying the Option shall vest upon the closing
trading price of the Company’s Common Stock on its principal trading market
being at or greater than $12.00 for thirty (30) consecutive trading days
(“Performance Criteria C”);
(iv) 5% of the shares underlying the Option shall vest upon the Company
achieving revenue for a fiscal year as determined in accordance with the
Generally Accepted Accounting Principles (“GAAP”), which may include the revenue
of any acquired business or company (“Total Revenue”), being greater than $___
million (“Performance Criteria D”);
(v) 5% of the shares underlying the Option shall vest upon Total Revenue being
greater than $___ million (“Performance Criteria E”);
(vi) 5% of the shares underlying the Option shall vest upon the Company’s cash
and cash equivalents from the Company’s operations (including any exercise of
Options in the ordinary course of business), net of indebtedness, and not
including any cash or cash equivalents received by the Company in connection
with an equity or other financing completed by the Company, on a consolidated
basis as determined in accordance with GAAP at the end of the fiscal year (“Net
Cash”) being greater than $___ million before or for (but not after) fiscal year
2017 (“Performance Criteria F”);
(vii) 5% of the shares underlying the Option shall vest upon Net Cash being
greater than $___ million before or for (but not after) fiscal year 2015
(“Performance Criteria G”); and
(viii) 20% of the shares underlying the Option shall vest upon earnings per
share of the Company as determined in accordance with GAAP being above $0 for
two consecutive reporting quarters (“Performance Criteria H” together with
Performance Criteria A, Performance Criteria B, Performance Criteria C,
Performance Criteria D, Performance Criteria E, Performance Criteria F and
Performance Criteria G, the “Performance Criteria”).
Provided that, in the event of any acquisition or divestiture of any company,
product line or business by the Company, the Compensation Committee may approve
a further adjustment to the threshold amount of Total Revenue or Net Cash for
purposes of Performance Criteria D through G.
The Options shall vest in the applicable amounts identified above upon the
Committee’s determination that the Company has achieved a Performance Criteria,
subject to Participant’s continuous employment through such time. The vesting
period and/or exercisability of an Option may be adjusted by the Committee.
Notwithstanding anything to the contrary in this Paragraph 3, the Option shall
be subject to forfeiture and transfer as may be provided in this Agreement and
the Plan.
(b)    Exercise. To exercise the Option (or any part thereof), Participant shall
deliver to the Company a "Notice of Exercise" on a form specified by the
Committee, specifying the number of whole shares of Common Stock Participant
wishes to purchase and how Participant's shares of Common Stock should be
registered (in Participant's name only or in Participant's and Participant's
spouse's names as community property or as joint tenants with right of
survivorship). The exercise price per share (the "Exercise Price") of the Option
is set forth in the Notice of Grant. In the event that the shares underlying an
Option in a single grant are not all subject to the same Exercise Price (e.g.,
one-third are subject to an Exercise Price of $[stock price on grant date],
one-third are subject to an Exercise Price of $4.60, and the final third are
subject to an Exercise Price of $6.90), the Option shall vest equally across
each tranche of Options subject to a different exercise price (e.g., if
Performance Criteria A is met, then one-third of the 20% vesting will be of the
shares subject to the $[stock price on grant date] exercise price, one-third of
the 20% vesting will be of the shares subject to the $4.60 exercise price and
the final one-third of the 20% vesting will be of the shares subject to the
$6.90 exercise price). The Company shall not be obligated to issue any shares of
Common Stock until Participant shall have paid the total Exercise Price for that
number of shares of Common Stock subject to the exercise. The exercise price of
any Option may be paid in cash or, to the extent allowed by the Committee, an
irrevocable commitment by a broker to pay over such amount from a sale of the
shares of Common Stock issuable under an Option, the delivery of previously
owned shares, withholding of shares deliverable upon exercise or a combination
thereof. Fractional shares may not be exercised.
Notwithstanding the above, the Company shall not be obligated to deliver any
shares of Common Stock during any period when the Company determines that the
exercisability of the Option or the delivery of shares hereunder would violate
any federal, state or other applicable laws, and the Option may be rescinded if
necessary to ensure compliance with federal, state or other applicable laws.
4.
Expiration of Option; Effect of Termination of Employment; Change in Control

(a)    General. In the event of Participant’s termination of employment or
services as a director for any reason, (i) any part of the Option that is
unexercisable as of such date of termination (the “Termination Date”) shall
remain unexercisable and shall terminate as of such date, and (ii) any part of
the Option that is exercisable as of such Termination Date shall terminate as of
the earlier of (A) the date that is thirty (30) days following the Termination
Date, and (B) the expiration of the Option. Notwithstanding the foregoing, the
Option will expire ten (10) years from the Grant Date.
(b)    Change in Control. In the event of a Change in Control, any part of the
Option which has not become vested and exercisable prior to the date of such
Change in Control shall terminate, provided, however, that the Committee may
determine to accelerate the time or times at which any Option may be exercised
and may provide for cancellation of such accelerated Options that are not
exercised within a time prescribed by the Committee in its sole discretion.
5.
Restrictions on Resales of Option Shares

The Company may impose such restrictions, conditions or limitations as it
determines appropriate as to the timing and manner of any resales by the
Participant or other subsequent transfers by the Participant of any shares of
Common Stock issued as a result of the exercise of the Option, including without
limitation (a) restrictions under an insider trading policy, (b) restrictions
designed to delay and/or coordinate the timing and manner of sales by
Participant and other optionholders and (c) restrictions as to the use of a
specified brokerage firm for such resales or other transfers.
6.
Adjustment of and Changes in the Stock

In the event of any reorganization, reclassification, combination of shares,
stock split, reverse stock split, spin-off, dividend or distribution of
securities, property or cash (other than regular, quarterly cash dividends), or
otherwise, or any other event or transaction that affects the number or kind of
shares of the Company outstanding, the terms of any outstanding Option shall be
equitably adjusted by the Committee as to price, number or kind of shares
subject to the Option, vesting, and other terms to reflect the foregoing events,
which adjustments need not be uniform as between different Awards or different
types of Awards.
7.
Income Taxes

The Participant is liable and responsible for all taxes owed in connection with
the Option, the exercise thereof or the disposition of shares issued as a result
of an Option exercise, regardless of any action the Company takes with respect
to any tax withholding obligations that arise in connection therewith. The
Company does not make any representation or undertaking regarding the treatment
of any tax withholding in connection with the grant, vesting or exercise of the
Option, or the disposition of shares issuable as a result of an Option exercise.
To the extent required by applicable federal, state, local or foreign law, the
Participant shall make arrangements satisfactory to the Company for the
satisfaction of any withholding tax obligations that arise by reason of an
Option exercise or disposition of shares issued as a result of an Option
exercise. The Company shall not be required to issue shares or to recognize the
disposition of such shares until such obligations are satisfied.
8.
Non-transferability of Option

Except as may otherwise be provided by the Plan, the Participant may not assign
or transfer the Option to anyone other than by will or the laws of descent and
distribution and the Option shall be exercisable only by the Participant during
his or her lifetime. The Company may cancel the Participant's Option if the
Participant attempts to assign or transfer it in a manner inconsistent with this
Paragraph 7.
9.
The Plan and Other Agreements

The terms of this Agreement are governed by the terms of the Plan, as it exists
on the Grant Date and as the Plan is amended from time to time. In the event of
any conflict between the provisions of this Agreement and the provisions of the
Plan, the terms of the this Agreement shall control only to the extent so
permitted (e.g., in discretion of Committee) pursuant to the Plan. The term
“Section” generally refers to provisions within the Plan or the Code; provided,
however, the term “Paragraph” shall refer to a provision of this Agreement.
This Option Agreement, including the Notice of Grant, and the Plan constitute
the entire understanding between the Participant and the Company regarding the
Option. Any prior agreements, commitments or negotiations concerning the Option
are superseded.
10.
Limitation of Interest in Shares Subject To Option

Neither the Participant (individually or as a member of a group) nor any
beneficiary or other person claiming under or through the Participant shall have
any right, title, interest, or privilege in or to any shares of Common Stock
allocated or reserved for the purpose of the Plan or subject to this Option
Agreement except as to such shares of Common Stock, if any, as shall have been
issued to such person upon exercise of the Option or any part of it. Nothing in
the Plan, this Option Agreement, including the Notice of Grant, or any other
instrument executed pursuant to the Plan shall confer upon the Participant any
right to continue in the Company's employ or service nor limit in any way the
Company's right to terminate the Participant's employment at any time for any
reason.
11.
Limitation on Rights; No Right to Future Grants; Extraordinary Item

By entering into this Agreement and accepting the Option, Participant
acknowledges that: (a) Participant’s participation in the Plan is voluntary;
(b) the value of the Option is an extraordinary item which is outside the scope
of any employment or service contract with Participant; (c) the Option is not
part of normal or expected compensation for any purpose, including without
limitation for calculating any benefits, severance, resignation, termination,
redundancy, end of service payments, bonuses, long-service awards, pension or
retirement benefits or similar payments, and Participant will not be entitled to
compensation or damages as a consequence of Participant’s forfeiture as provided
for in the Plan or this Agreement of any part of the Option as a result of
Participant’s termination of employment or services with the Company or any
Subsidiary for any reason; and (d) in the event that Participant is not a direct
employee of Company, the grant of the Option will not be interpreted to form an
employment relationship with the Company or any Subsidiary and will not be
interpreted to form an employment contract with Participant’s employer, the
Company or any Subsidiary. The Company shall be under no obligation to advise
Participant of the existence, maturity or termination of any of Participant’s
rights hereunder and Participant shall be responsible for familiarizing himself
or herself with all matters contained herein and in the Plan which may affect
any of Participant’s rights or privileges hereunder.
12.
Committee Authority

Any question concerning the interpretation of this Agreement or the Plan, any
adjustments required to be made under the Plan, and any controversy that may
arise under the Plan or this Agreement shall be determined by the Committee
(including any Subcommittee or other person(s) to whom the Committee has
delegated its authority) in its sole and absolute discretion. Such decision by
the Committee shall be final and binding.
13.
General Provisions

(a)    Notices. Whenever any notice is provided hereunder, such notice must be
in writing and delivered in person or by mail or electronically. Any notice
delivered in person or by mail shall be deemed to be delivered on the date on
which it is personally delivered, or, whether actually received or not, on the
third business day after it is deposited in the United States mail, certified or
registered, postage prepaid, addressed to the person who is to receive it at the
address that such person has theretofore specified by written notice delivered
in accordance herewith. Any notice given by the Company directed to Participant
at Participant’s address on file with the Company shall be effective to bind
Participant and any other person who shall have acquired rights under this
Agreement. The Company or Participant may change, by written notice to the
other, the address previously specified for receiving notices. Notices delivered
to the Company in person or by mail shall be addressed to Adept Technology, Inc.
Attn: Chief Financial Officer, at the address set forth in the Notice of Grant.
(b)    No Waiver. No waiver of any provision of this Agreement will be valid
unless in writing and signed by the person against whom such waiver is sought to
be enforced, nor will failure to enforce any right hereunder constitute a
continuing waiver of the same or a waiver of any other right hereunder.
(c)    Undertaking. Participant hereby agrees to take whatever additional action
and execute whatever additional documents the Company may deem necessary or
advisable in order to carry out or effect one or more of the obligations or
restrictions imposed on either Participant or the Option pursuant to the express
provisions of this Agreement.
(d)    Illegality. In the event that any provision of this Option Agreement is
declared to be illegal, invalid or otherwise unenforceable by a court of
competent jurisdiction, such provision shall be reformed, if possible, to the
extent necessary to render it legal, valid and enforceable, or otherwise
deleted, and the remainder of this Option Agreement shall not be affected except
to the extent necessary to reform or delete such illegal, invalid or
unenforceable provision.
(e)    Entire Contract. This Agreement and the Plan constitute the entire
contract between the parties hereto with regard to the subject matter hereof.
(f)    Successors and Assigns. The provisions of this Agreement will inure to
the benefit of, and be binding on, the Company and its successors and assigns
and Participant and Participant’s legal representatives, heirs, legatees,
distributees, assigns and transferees by operation of law, whether or not any
such person will have agreed in writing to join herein and be bound by the terms
and conditions hereof.
(g)    Legal Compliance. The Company may impose such restrictions, conditions or
limitations as it determines appropriate as to the timing and manner of any
resales by Participant or other subsequent transfers by Participant of any
shares issued under this Option, including without limitation, restrictions:
(i) under the Company's insider trading policy, (ii) that may be necessary in
the absence of an effective registration statement under the Securities Act of
1933, as amended, covering the Option and/or shares underlying the Option or
pursuant to applicable state securities laws, and (iii) as to the use of a
specified brokerage firm or other agent for such resales or other transfers. Any
sale of the shares must also comply with other applicable laws and regulations
governing the sale of such shares.
(h)    Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to any awards granted under the Plan by electronic
means or to request Participant’s consent to participate in the Plan by
electronic means. Participant hereby consents to receive such documents by
electronic delivery and, if requested, to agree to participate in the Plan
through an on-line or electronic system established and maintained by the
Company or another third party designated by the Company, and such consent shall
remain in effect throughout Participant’s term of employment or service with the
Company and thereafter until withdrawn in writing by Participant.
(i)    Governing Law. The provisions of this Agreement shall be governed by the
laws of the State of Delaware, without giving effect to principles of conflicts
of law.
















